Exhibit 10.2

Farmers National Banc Corp.

Amended and Restated Executive Separation Policy

 

 

 

1.

Purpose

 

Farmers National Banc Corp. (the “Company”) seeks to attract and retain the most
qualified and capable professionals to serve in key executive positions to
maximize the value of the Company for the benefit of the Company’s stockholders.
To achieve this goal, the Company originally established this Executive
Separation Policy (this “Policy”) effective November 7, 2013 (the “Original
Effective Date”) to provide such employees with certain types of financial
security and sufficient incentives to accept and continue their executive
employment.  This Policy describes the separation pay and benefits that the
Company will provide to Covered Executives (as defined below) if their
employment with the Company terminates under certain circumstances.  The Company
also seeks through this Policy to ensure that the separation process is handled
professionally and efficiently.

 

 

2.

Application to Covered Employees

 

 

A.

This Policy applies to the Chief Executive Officer and President, the Executive
Vice President – Chief Financial Officer, the Senior Executive Vice President –
Chief Community Banking Officer, the Executive Vice President – Chief Credit
Officer, and such other executive officers comprising the Company’s senior
management team as may be designated annually by the Board of Directors
(collectively, the “Covered Executives”).

 

B.

The Compensation Committee of the Company’s Board of Directors (the
“Compensation Committee”) may, from time to time, designate other persons
holding other executive positions who are not members of the Company’s Senior
Management Committee as Covered Executives under this Policy and the level of
severance pay and benefits that such persons shall receive under this Policy.

 

3.

Termination of Employment

 

The Company may terminate a Covered Executive’s employment with the Company,
with or without Cause, and a Covered Executive may terminate his or her
employment with the Company for or without Good Reason, subject, however, in
each case, to the terms and conditions of any written employment agreement
between the Covered Executive and the Company.

 

 

A.

Termination by Company for Cause or by Covered Executive Without Good Reason

 

If the Company terminates a Covered Executive’s employment with the Company for
Cause, or a Covered Executive terminates his or her employment with the Company
without Good Reason, the Covered Executive will be entitled to: (1) all earned
but unpaid compensation for time worked through the Termination Date, to be paid
on the Payment Date; and (2) any rights and benefits (if any) provided under
plans and programs of the Company, determined in accordance with the applicable
terms and provisions of such plans and programs, including, without limitation,
earned but unused vacation (the payments described in this Section 3.A are
collectively referred to as the “Accrued Obligations”).  Other than payment of
the Accrued Obligations, a Covered Executive whose employment with the Company
terminates as described in this Section 3.A shall not be entitled to receive any
other severance pay or benefits.  Nothing in the foregoing is intended to limit
a Covered Executive’s ability to continue participating in the Company’s group
health, dental and vision plans for the applicable COBRA continuation period,
provided that the Covered Executive properly elects COBRA continuation coverage
and pays the applicable COBRA premiums.

 

 

B.

Termination by Company Without Cause or by Covered Executive for Good Reason

 

If the Company terminates a Covered Executive’s employment with the Company
without Cause, or a Covered Executive terminates his or her employment with the
Company for Good Reason, the Company will, subject to the terms and conditions
of this Policy, provide the severance pay and benefits set forth below to the
Covered Executive

1

--------------------------------------------------------------------------------

based on the Covered Executive’s position on the date of termination.

 

(1)

If the Covered Executive is the Chief Executive Officer, the Covered Executive
will receive the following severance pay and benefits:

 

 

(a)

the Accrued Obligations;

 

 

(b)

if the Covered Executive was employed by the Company on the Original Effective
Date, a lump sum amount equal to 36 months of the Covered Executive’s
then-current base salary (or, if greater, the base salary immediately prior to
any reduction constituting Good Reason), to be paid on the Payment Date; if the
Covered Executive was not employed by the Company on the Original Effective
Date, a lump sum amount equal to 24 months of the Covered Executive’s
then-current base salary (or, if greater, the base salary immediately prior to
any reduction constituting Good Reason), to be paid on the Payment Date;

 

 

(c)

a pro rata incentive bonus in a lump sum amount determined by multiplying the
annual incentive that the Covered Executive would have earned under the
Company’s annual incentive plan for the year in which the termination occurred,
assuming that performance had been attained at the “target” level as based on a
percentage of the Covered Executive’s then-current base salary (or, if greater,
the base salary immediately prior to any reduction constituting Good Reason), by
a fraction, the numerator of which is the number of days elapsed during the
calendar year prior to the Termination Date and the denominator of which is 365,
to be paid on the Payment Date;

 

 

(d)

a lump sum amount equal to the monthly COBRA premium payable by the Covered
Executive to continue to receive health benefits at a level similar to which the
Covered Executive and his or her spouse and dependents, if any, were
participating immediately prior to the termination, in order to continue to
receive such benefits during the applicable COBRA coverage period, multiplied by
(i) 36 if the Covered Executive was employed by the Company on the Original
Effective Date, or (ii) 24 if the Covered Executive was not employed by the
Company on the Original Effective Date; and

 

 

(e)

a lump sum payment in an amount not to exceed $10,000 for reasonable
outplacement services by a firm selected by the Company, for a period of such
services lasting not longer than one (1) year after the Termination Date.

 

 

(2)

If the Covered Executive is the Chief Financial Officer and Executive Vice
President, the Senior Executive Vice President – Chief Community Banking
Officer, or the Executive Vice President – Chief Credit Officer, the Covered
Executive will receive the following severance pay and benefits:

 

 

(a)

the Accrued Obligations;

 

 

(b)

if the Covered Executive was employed by the Company or by a predecessor entity
acquired by the Company by statutory merger, on the Original Effective Date, a
lump sum amount equal to 36 months of the Covered Executive’s then-current base
salary (or, if greater, the base salary immediately prior to any reduction
constituting Good Reason), to be paid on the Payment Date; if the Covered
Executive was not employed by the Company on the Original Effective Date, a lump
sum amount equal to 18 months of the Covered Executive’s then-current base
salary (or, if greater, the base salary immediately prior to any reduction
constituting Good Reason), to be paid on the Payment Date;

 

 

(c)

a pro rata incentive bonus in a lump sum amount determined by multiplying the
annual incentive that the Covered Executive would have earned under the
Company’s annual incentive plan for the year in which the termination occurred,
assuming that performance had been attained at the “target” level as based on a
percentage of the Covered Executive’s then-current base salary (or, if greater,
the base salary immediately prior to any reduction constituting Good Reason), by
a fraction, the numerator of which is the number of days elapsed during the
calendar year prior to the Termination Date and the denominator of which is 365,
to be paid on the Payment Date;

 

2

--------------------------------------------------------------------------------

 

(d)

a lump sum amount equal to the monthly COBRA premium payable by the Covered
Executive to continue to receive health benefits at a level similar to which the
Covered Executive and his or her spouse and dependents, if any, were
participating immediately prior to the termination, in order to continue to
receive such benefits during the applicable COBRA coverage period, multiplied by
(i) 36 if the Covered Executive was employed by the Company on the Original
Effective Date, or (ii) 18 if the Covered Executive was not employed by the
Company on the Original Effective Date; and

 

 

(e)

a lump sum payment in an amount not to exceed $7,500 for reasonable outplacement
services by a firm selected by the Company, for a period of such services
lasting not longer than one (1) year after the Termination Date.

 

 

(3)

If the Covered Executive is not the Chief Executive Officer, the Executive Vice
President – Chief Financial Officer, the Senior Executive Vice President – Chief
Community Banking Officer, or the Executive Vice President – Chief Credit
Officer, the Covered Executive will receive the following severance pay and
benefits:

 

 

(a)

the Accrued Obligations;

 

 

(b)

a lump sum amount equal to 12 months of the Covered Executive’s then-current
base salary (or, if greater, the base salary immediately prior to any reduction
constituting Good Reason), to be paid on the Payment Date;

 

 

(c)

a pro rata incentive bonus in a lump sum amount determined by multiplying the
annual incentive that the Covered Executive would have earned under the
Company’s annual incentive plan for the year in which the termination occurred,
assuming that performance had been attained at the “target” level as based on a
percentage of the Covered Executive’s then-current base salary (or, if greater,
the base salary immediately prior to any reduction constituting Good Reason), by
a fraction, the numerator of which is the number of days elapsed during the
calendar year prior to the Termination Date and the denominator of which is 365,
to be paid on the Payment Date;

 

 

(d)

a lump sum amount equal to the monthly COBRA premium payable by the Covered
Executive to continue to receive health benefits at a level similar to which the
Covered Executive and his or her spouse and dependents, if any, were
participating immediately prior to the termination, in order to continue to
receive such benefits during the applicable COBRA coverage period, multiplied by
12; and

 

 

(e)

a lump sum payment in an amount not to exceed $7,500 for reasonable outplacement
services by a firm selected by the Company, for a period of such services
lasting not longer than one (1) year after the Termination Date.

 

4.

Eligibility For Separation Pay and Benefits

Except with respect to the Accrued Obligations, the Company’s obligations to
provide any severance pay and benefits under this Policy are conditioned upon
the following:

 

A.

The Covered Executive’s execution prior to the first date that any payment
(other than the Accrued Obligations) is to begin, of a valid, enforceable, full
and unconditional release reasonably acceptable to the Company, generally in the
form attached as Exhibit A hereto, of all claims whether known or unknown that
the Covered Executive may have against the Company, its officers, fiduciaries,
directors, agents, and employees as of the Termination Date.

 

B.

The Covered Executive agrees to the following:

 

(i)

Non-Competition.  For a period of 12 consecutive months after the Termination
Date, the Covered Executive shall not, directly or indirectly, as owner,
partner, joint venturer, stockholder (excluding the ownership of publicly-traded
securities where such ownership does not exceed 1% of such

3

--------------------------------------------------------------------------------

 

securities outstanding), employee, officer, director, agent, principal, trustee
or in any other business capacity whatsoever, engage in, become financially
interested in, become employed by, render any consulting or business advice with
respect to, or have any other connection with, any person or business entity
engaged in the same business as the Company or an affiliate in any county where
the Company or an affiliate maintains a branch or loan production office at the
time of termination of the Covered Executive’s employment.  

 

(ii)

Non-Solicitation of Customers. For a period equal to the lesser of (a) 24, or
(b) the number of months of the Covered Executive’s base salary used as a
multiplier in Section B(1)(b), B(2)(b), or B(3)(b) as applicable, consecutive
months after the Termination Date, the Covered Executive shall not, directly or
indirectly solicit Business from any customers, clients or business patrons of
the Company or an affiliate who were customers, clients or business patrons of
the Company or an affiliate at the time of termination of the Covered
Executive’s employment.

 

(iii)

Non-Solicitation of Employees. For a period equal to the lesser of (a) 24, or
(b) the number of months of the Covered Executive’s base salary used as a
multiplier in Section B(1)(b), B(2)(b), or B(3)(b) as applicable, consecutive
months after the Termination Date, the Covered Executive shall not, directly or
indirectly employ or attempt to employ or solicit for employment any other
individual who is employed by the Company or an affiliate at the time of
termination of the Covered Executive’s employment.

 

(iv)

Confidential Information. The Covered Executive shall not directly or indirectly
communicate or divulge any Confidential Information relating to the Company or
an affiliate to any other person or business entity.   All records, files,
plans, documents and the like relating to the business of the Company or an
affiliate, including but not limited to Confidential Information which the
Executive has or will prepare, use or come into contact with shall remain the
sole property of the Company or an affiliate, shall not be copied without
written permission, and shall be returned immediately to the Company or an
affiliate upon the Covered Executive’s termination of employment with the
Company or an affiliate, or at the request of the Company or an affiliate at any
time. Further, the Executive shall not directly or indirectly use or disclose to
any other person or business entity any secret or Confidential Information of
the Company or an affiliate without the prior written consent of an officer of
the Company or an affiliate.  The Executive further agrees to take all
reasonable precautions to protect against the negligent or inadvertent
disclosure of the secret or Confidential Information of the Company or an
affiliate to any other person or business entity. If the Executive improperly
uses or discloses any secret or Confidential Information of the Company or an
affiliate, the Executive understands that the Covered Executive’s employment
will be subject to termination for Cause.  The Executive also recognizes that
all writings, illustrations, drawings and other similar materials that embody or
otherwise contain Confidential Information which the Executive may produce or
which may be given to the Executive in connection with the Executive’s
employment, are the property of the Company or an affiliate and it shall be the
Executive’s obligation to deliver the same to the Company or an affiliate upon
request, and upon termination of the Covered Executive’s employment with the
Company or an affiliate for any reason.

 

(v)

Intellectual Property Rights.  The Covered Executive agrees and acknowledges
that all Work Product shall be the sole, exclusive and absolute property of the
Company or an affiliate. All such Work Product shall be deemed to be works for
hire and the Executive assigns to the Company all rights, title and interest in,
to and under such Work Product, including but not limited to, the right to
obtain such patents, copyright registrations, trademark registrations or similar
protections as the Company or an affiliate may desire to obtain.  The Executive
shall immediately disclose all Work Product to the Company or an affiliate and
agrees, at any time upon the Company’s or an affiliate’s request and without
additional compensation, to execute any documents and to otherwise cooperate
with the Company or an affiliate respecting the perfection of its rights, title
and interest in, to and under such Work Product, and in any litigation or other
controversy in connection therewith, all reasonable expenses incident thereto to
be borne by the Company or an affiliate. For purposes of this Policy, “Work
Product” means any procedure, design feature, schematic, invention, improvement,
development, discovery, know how, concept, idea or the like (whether or not
patentable or registrable under copyright or trademark laws, or otherwise
protectable under similar laws) that the Executive may conceive of, suggest,
make, invent, develop

4

--------------------------------------------------------------------------------

 

or implement during the course of the Executive’s employment with the Company or
an affiliate (whether individually or jointly with any other person), relating
in any way to the Business, and all physical embodiments and manifestations
thereof, and all patent rights, copyrights, trademarks (or application
therefore) and similar protections therein.

 

 

(vi)

Non-disparagement. The Covered Executive agrees that he or she will not
knowingly make any statement or take any action likely to disparage or have an
adverse effect on the Company’s business reputation; provided, however, that
such restriction will not prevent the Covered Executive from making any
statement or taking any action that is required by law.

 

 

(vii)

In the event of a breach by the Covered Executive of any covenant set forth in
this Section 4(B), the term of such covenant will be extended by the period of
the duration of such breach and such covenant will survive any termination of
this Agreement but only for the limited period of such extension.  The
restrictions provided in this Section 4(B) are in addition to any restrictions
on competition or solicitation contained in any other agreement between the
Company or an affiliate and the Executive.  The provisions of this Section 4(B)
constitute an essential element of this Agreement, without which the Company
would not have entered into this Agreement.  If the scope of any restriction
contained in this Section 4(B) is too broad to permit enforcement of such
restriction to its fullest extent, then such restriction will be enforced to the
maximum extent permitted by law, and the Executive hereby consents and agrees
that such scope may be judicially modified accordingly in any proceeding brought
to enforce such restriction.

 

(viii)

Notwithstanding any other remedy available, the restrictions described in this
Section 4(B) may be enforced by the Company, an affiliate and/or any successor
thereto, by an action to recover payments made under this Agreement, an action
for injunction, and/or an action for damages.  In the event the Company or an
affiliate obtains a permanent injunction against the Executive after notice and
the opportunity to appear, the Executive shall be liable to pay all costs,
including reasonable attorneys’ fees, which the Company or an affiliate may
incur in enforcing, to any extent, the provisions of this Agreement, whether or
not litigation is actually commenced and including litigation of any appeal
taken or defended by the Company or an affiliate in any action to enforce this
Agreement and which affirms and/or results in a permanent injunction. Any
proceedings brought to enforce Section 5 of this Agreement shall be brought in
the courts of Mahoning County, Ohio and the Executive expressly waives any
objection or defense relating to jurisdiction or forum non-conveniens or similar
doctrine or theory. The Executive acknowledges and agrees that the remedy at law
for any breach of this Section 5 shall be inadequate, and that the Company or an
affiliate shall be entitled to injunctive relief without bond. Such injunctive
relief shall not be exclusive, but shall be in addition to any other rights or
remedies which the Company or an affiliate may have for any such breach. In
addition to the injunctive remedies described herein, the Executive acknowledges
and agrees that in the event of a final judicial determination against the
Executive with respect to an actual or threatened breach by the Executive of
this Section 5, the Company shall be entitled to withhold any remaining amounts
payments payable under Section 3 of this Agreement.

 

C.

After the Termination Date, the Covered Executive agrees to provide reasonable
assistance and cooperation with the Company concerning business or legal related
matters about which the Covered Executive possesses relevant knowledge or
information. Such cooperation will be provided only at the Company’s specific
request and will include, but not be limited to, assisting or advising the
Company with respect to any business-related matters or any actual or threatened
legal action (including testifying in depositions, hearings, and/or
trials).  The Covered Executive will be reimbursed for the reasonable costs of
providing assistance and cooperation, including, without limitation, reasonable
travel and lodging expenses.

 

D.

The Company’s obligation to provide separation pay and benefits under this
Policy will cease immediately if the Company determines that Covered Executive
failed to comply with any of the foregoing conditions, and the Covered Executive
will be required to return to the Company (with ten (10) days after request by
the Company) any amounts the Company has paid to the Covered Executive under
this Policy other than the Accrued Obligations.

 

5

--------------------------------------------------------------------------------

 

5.

Section 409A

 

This Policy is intended to comply with the requirements of Section 409A of the
U.S. Internal Revenue Code of 1986, as amended (the “Code”), or an exemption or
exclusion therefrom, and, with respect to amounts that are subject to
Section 409A of the Code, shall in all respects be administered in accordance
with Section 409A of the Code.

 

Each payment under this Policy shall be treated as a separate payment for
purposes of Section 409A of the Code. In no event may the Covered Executive,
directly or indirectly, designate the calendar year of any payment to be made
under this Policy. If the Covered Executive dies following the Termination Date
and prior to the payment of the any amounts delayed on account of Section 409A
of the Code, such amounts shall be paid to the personal representative of the
Covered Executive’s estate within 30 days after the date of the Covered
Executive’s death.

 

All reimbursements and in-kind benefits provided under this Policy that
constitute deferred compensation within the meaning of Section 409A of the Code
shall be made or provided in accordance with the requirements of Section 409A of
the Code, including, without limitation, that (i) in no event shall
reimbursements by the Company under this Policy be made later than the end of
the calendar year next following the calendar year in which the applicable fees
and expenses were incurred, provided, that the Covered Executive shall have
submitted an invoice for such fees and expenses at least ten (10) days before
the end of the calendar year next following the calendar year in which such fees
and expenses were incurred; (ii) the amount of in-kind benefits that the Company
is obligated to pay or provide in any given calendar year shall not affect the
in-kind benefits that the Company is obligated to pay or provide in any other
calendar year; (iii) the Covered Executive’s right to have the Company pay or
provide such reimbursements and in-kind benefits may not be liquidated or
exchanged for any other benefit; and (iv) in no event shall the Company’s
obligations to make such reimbursements or to provide such in-kind benefits
apply later than the periods described in this Policy. Within the time period
permitted by the applicable Treasury Regulations, the Company may modify this
Policy, in the least restrictive manner necessary and without any diminution in
the value of the payments to the Covered Executive, in order to cause the
provisions of this Policy to comply with the requirements of Section 409A of the
Code, so as to avoid the imposition of taxes and penalties on the Covered
Executive pursuant to Section 409A of the Code.

 

Notwithstanding anything in this Policy to the contrary, in the event that a
Covered Executive is a “specified employee” (as defined in Section 409A of the
Code) of the Company, as determined pursuant to the Company’s policy for
identifying specified employees, on the date of the Covered Executive’s
termination of employment and the Covered Executive is entitled to a payment
and/or a benefit under this Policy that is required to be delayed pursuant to
Section 409A(a)(2)(B)(i) of the Code, then such payment or benefit, as
applicable, shall not be paid or provided (or begin to be paid or provided)
until the first day of the seventh month following the date of the Covered
Executive’s termination of employment (or, if earlier, the date of the Covered
Executive’s death).  The first payment that can be made to the Covered Executive
following such period shall include the cumulative amount of any payments or
benefits that could not be paid or provided during such period due to the
application of Section 409A(a)(2)(B)(i) of the Code.

 

6.

Employment at Will

 

Nothing in this Policy is to be construed such that a Covered Executive’s
employment with the Company is anything other than employment “at will”.

 

 

7.

ERISA Provisions    

 

This Policy is intended to be a plan whose participation is limited to a “select
group of management or highly compensated employees” within the meaning of
Sections 4(b)(5), 201(2), 301(a)(3) and 401(a) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”).  The claims procedure set forth in
U.S. Department of Labor Regulation Section 2560.503-1 are incorporated by
reference into this Policy.

 

6

--------------------------------------------------------------------------------

 

8.

Governing Law

 

The rights and obligations of the Covered Executives and the Company under this
Policy will be governed and interpreted in accordance with the internal laws of
the State of Ohio without regard to choice of law principles and to the extent
not preempted by ERISA.  

 

 

9.

Integration

 

This Policy supersedes and replaces the terms of any employment agreement, offer
letter, or other agreement with the Company, including any agreement in respect
of confidentiality, that governs the terms and conditions applicable to the
Covered Executive’s separation from the Company and is in effect immediately
prior to the Covered Executive’s termination of employment (“Alternative
Agreement”) with respect to the payment of severance or benefits, to the extent
that the Alternative Agreement provides for the payment of severance or benefits
in an amount less than are payable under this Policy.  To the extent that a
Covered Executive is entitled to payment of severance or benefits under an
Alternative Agreement in an amount greater than are payable under this Policy,
the amount of severance or benefits shall be determined under the Alternative
Agreement and the Covered Executive shall not be entitled to any payments of
severance or benefits under this Policy.  

 

For purposes of clarity, if a Covered Executive is or becomes a party to the
Company’s Change in Control Agreement dated effective as of November 7, 2013
(or  a successor agreement in respect of a change in control, collectively, a
“Change in Control Agreement”) and is terminated under circumstances that would
entitle the Covered Executive to payments and benefits under the Change in
Control Agreement, the terms of the Change in Control Agreement, and not this
Policy, will apply and the Covered Executive will not be eligible for the
payment of severance or benefits under this Policy.

 

 

10.

Reservation of Rights

 

This Policy may be modified from time to time, or terminated in its entirety, in
the sole discretion of the Compensation Committee. Any modifications made by the
Compensation Committee for any Covered Executive will apply to all Covered
Executives for purposes of this Policy (except to the extent expressly stated
otherwise). Any modifications to, or the termination of, this Policy will not
affect the rights of Covered Executives whose Termination Date preceded such
modification or termination. The Compensation Committee will have discretion to
construe and interpret this Policy and its decisions will be final and binding
on the Company, the Covered Executive and all other interested persons.

 

 

11.

Tax Withholding

 

All payments to a Covered Executive under this Policy will be reduced by any
required withholdings of applicable federal, state, local and foreign taxes.

 

 

12.

Assignment

 

The Covered Executive’s rights and obligations under this Policy may not be
assigned or transferred.  The Company may not assign or transfer its obligations
under this Agreement except in the event the Company is merged or consolidated
into, or with, any other company, or if substantially all of the assets of the
Company are transferred to another company.

 

 

13.

Remedies for Breach

 

Each party will bear its own costs to resolve any dispute arising under this
Policy; provided, however, that in the event that a Covered Executive is
determined to be the prevailing party in such dispute pursuant to a final
nonappealable order or in a binding arbitration, the Company will reimburse the
Covered Executive for the reasonable costs incurred to enforce this Policy,
including, without limitation, reasonable attorneys’ fees.

 

 

14.

Definitions

 

A.

Cause means that, in the reasonable judgment of the Compensation Committee, any
of the following events

7

--------------------------------------------------------------------------------

 

have occurred: (1) the willful or negligent failure by the Covered Executive to
substantially perform his or her duties with the Company and, after written
notification by the Company to the Covered Executive, the continued failure of
the Covered Executive to substantially perform such duties; (2) the willful or
negligent engagement by the Covered Executive in conduct which is demonstrably
and materially injurious to the Company, financially or otherwise; (3) action or
inaction by the Covered Executive that constitutes a breach of fiduciary duty
with respect to the Company or any of its subsidiaries; (4) the violation of any
material written policy, rule or regulation of the Company; or (5) the Covered
Executive’s material breach of any agreement in respect of confidentiality with
the Company, whether or not entered into after the Effective Date.

 

B.

Disability means a Covered Executive’s having become unable (as determined by
the Compensation Committee in good faith) to perform regularly his or her duties
with the Company by reason of illness or incapacity.

 

C.

Good Reason means the occurrence of any of the following: (1) a reduction in a
Covered Executive’s annual base salary rate, unless such reduction generally
applies to other Covered Executives regardless of the reason(s) therefor; (2) a
substantial diminution in a Covered Executive’s duties, authorities or
responsibilities; or (3) the relocation of a Covered Executive’s principal place
of employment with the Company such that (a) the distance from the former
principal place of employment to the relocated principal place of employment is
over 50 miles and (b) the distance from his or her primary residence to the
relocated principal place of employment is over 50 miles; provided, however,
that Good Reason shall exist only to the extent that a Covered Executive
provides the Company, in care of the Legal Department at the Company’s
then-current corporate headquarters, with written notice of his or her intention
to terminate employment with the Company for Good Reason that specifies the
condition(s) constituting Good Reason and the Company fails to correct such
condition(s) within ten (10) business days from receipt of such written notice.
Notwithstanding the foregoing, Good Reason shall cease to exist for an event on
the one hundred and twentieth (120th) day following the later of its occurrence
or the Covered Executive’s knowledge thereof, unless the Covered Executive has
given the Company written notice of such condition and of the Covered
Executive’s intent to terminate for Good Reason prior to such date.  With
respect to the Chief Executive Officer only, Good Reason shall also include a
change in responsibilities such that the Chief Executive Officer reports to
someone other than directly to the Company’s Board of Directors.

 

 

D.

Payment Date means, with respect to payment of any severance pay and/or benefits
(except for any applicable medical, dental and/or vision benefits) relating to a
Covered Executive’s termination of employment under this Policy, a date selected
by the Company that is within thirty (30) days following the Termination Date
except in respect of the payments provided for in 3B(1)(d) and 3B(2)(d) above;
provided, however, that the Payment Date shall be such date as avoids a
violation of applicable law, including but not limited to, Section 409A of the
Code. The Payment Date may, at the sole discretion of the Company, be different
dates for different pay and/or benefits due under this Policy, as long as such
dates comply with the requirements of applicable law.

 

 

E.

Termination Date means the date on which a Covered Executive’s experiences a
“separation from service” within the meaning of Section 409A of the Code from
the Company.

 

 

F.

Without Cause means a termination of a Covered Executive’s employment (1) by the
Company other than for Cause or (2) because of the Covered Executive’s
Disability, but only to the extent that the Covered Executive is not receiving
long-term disability benefits under the Company’s long-term disability plan (or
is eligible, but declined to receive, such long-term disability benefits).




8

--------------------------------------------------------------------------------

EXHIBIT A

Form of Release

 

GENERAL RELEASE

 

This General Release (the “Agreement”) is made and entered into as of ______,
20___, by and between Farmers National Banc Corp. (the “Company”), and
_________________ (the “Executive”) (collectively, the “Parties”).

 

ARTICLE IRELEASES, WAIVERS AND REVOCATION RIGHTS

 

1.01Release.  In consideration of receipt of the payments and benefits pursuant
to the Company’s Executive Separation Policy, as it may have been amended from
time to time (“Separation Policy”), the Executive does hereby fully and forever
surrender, release, acquit and discharge the Company, and its principals,
stockholders, directors, officers, agents, administrators, insurers,
subsidiaries, affiliates, employees, successors, assigns, related entities, and
legal representatives, personally and in their representative capacities, and
each of them (collectively, “Released Parties”), of and from any and all claims
for costs of attorneys’ fees, expenses, compensation, and all losses, demands
and damage of whatsoever nature or kind in law or in equity, whether known or
unknown, including without limitation those claims arising out of, under, or by
reason of the Executive’s employment with the Company or any affiliate thereof,
the Executive’s relationship with the Company or any affiliate and/or the
termination of the Executive’s employment relationship and any and all claims
which were or could have been asserted in any charge, complaint, or related
lawsuit.  Without limiting the generality of the foregoing, the Executive
specifically releases and discharges, but not by way of limitation, any
obligation, claim, demand or cause of action based on, or arising out of, any
alleged wrongful termination, breach of employment contract, breach of implied
covenants of good faith and fair dealing, defamation, fraud, promissory
estoppel, intentional or negligent infliction of emotional distress,
discrimination based on age, pain and suffering, personal injury, punitive
damages, and any and all claims arising from any alleged violation by the
Released Parties of any federal, state, or local statutes, ordinances or common
laws, including but not limited to the Ohio Civil Rights Act, including all
provisions of the Ohio Revised Code concerning discrimination on the basis of
age, the Age Discrimination in Employment Act of 1967 (“ADEA”), Title VII of the
Civil Rights Act of 1964, the Americans With Disabilities Act (“ADA” and “ADAA”)
or the Employee Retirement Income Security Act of 1974.  This release of rights
is knowing and voluntary.  The Company acknowledges that the Executive does not
release herein any rights or claims which may arise after the Effective Date of
this Agreement (as defined in Section 1.03 of this Agreement) nor any rights the
Executive has under the CIC Agreement, any rights the Executive may have
regarding the enforcement of the CIC Agreement, the Executive’s rights under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, or the
Executive’s rights to indemnification.

 

1.02Waiver of Right to Sue.  Except with regard to the Company’s commitments
contained in the Separation Policy, the Executive further agrees, promises and
covenants that neither the Executive, nor any person, organization, or any other
entity acting on the Executive’s behalf will file, charge, claim, sue or cause
or permit to be filed, charged or claimed, any action for damages or other
relief (including injunctive, declaratory, monetary relief or other) against the
Company, involving any matter occurring in the past up to the Effective Date of
this Agreement or involving any continuing effects of actions or practices which
arose prior to the Effective Date of this Agreement or the termination of the
Executive’s employment.

 

1.03Older Workers’ Benefit Protection Act Waiver.  The Executive has certain
individual federal rights, which must be explicitly waived.  Specifically, the
Executive is protected by the ADEA from discrimination in employment because of
the Executive’s age.  By executing this Agreement, the Executive waives these
rights as to any past or current claims.  Notwithstanding anything else in this
Agreement, excluded from this Agreement are ADEA age claims that may arise after
execution of this Agreement.  In connection with the releases in Section 1.01
and waivers in Section 1.02 of any and all claims or disputes that the Executive
has or may have on the date hereof, the Executive makes the following
acknowledgements:

 

[1]By signing this Agreement, the Executive waives all claims against the
Released Parties for discrimination based on age, including without limitation,
any claim which arises under or by reason of a violation of the ADEA.

9

--------------------------------------------------------------------------------

 

[2]In consideration of the releases, waivers and covenants made by the Executive
under this Agreement, the Executive will be receiving the applicable payments
and other benefits in the amounts and manner described in Section 3B of the
Separation Policy.

 

[3]The Executive represents and acknowledges that the Executive has consulted
with an attorney prior to executing this Agreement and the Executive has been
given a period of at least twenty-one (21) days within which to consider whether
or not to enter into this Agreement.

 

[4]The Executive understands that this Agreement shall be effective as of the
date on which the Executive signs the Agreement (“Effective Date”), provided
that the Agreement is not revoked by the Executive within seven days after the
Executive signs the Agreement.  For a period of seven days after the Executive
signs the Agreement, the Executive has the right to revoke and/or cancel this
Agreement by the delivery of notice in writing of revocation and/or cancellation
to the Company.  In the event that the Executive does not revoke and/or cancel
this Agreement during this period, this Agreement shall become effective on the
Effective Date.  In the event that the Executive revokes this Agreement, the
Executive shall not be entitled to any of the consideration set out in Section
3B of the Separation Policy.

 

ARTICLE 2MISCELLANEOUS

2.01Counterparts.  This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original, but all of which together will
constitute one and the same Agreement.  Facsimile signatures will have the same
legal effect as original signatures.

2.02Applicable Law.  To the extent not preempted by federal law, the provisions
of this Agreement will be construed and enforced in accordance with the laws of
the state of Ohio.

2.03Headings.  The descriptive headings in this Agreement are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement, as of _________,
20____.

FARMERS NATIONAL BANC CORP.

By:

Date signed:

Title:________________________________

 

 

THE EXECUTIVE

 

 

Signature

Date signed:

____________________________________

Printed Name

 

 

10